DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on June 7, 2022. 
Claims 5 and 11 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on June 7, 2022 have been fully considered but are not persuasive. Applicant argues that SINHA fails to teach wherein the MPU is to prevent access of said executable code during its runtime, to a forbidden portion of said RAM memory unit because claim 1 recites blocking access to portions of RAM, but SINHA teaches preventing a processor from accessing boot code memory 350, which is ROM memory, not RAM.
In response to applicant's argument that incorporating the teachings of SINHA in KALLAM’s system would merely result in preventing access to KALLAM’s bootrom and not KALLAM’s RAM, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
SINHA [0023-0024] teach at startup, the boot core is allowed to access the boot code in the boot-code memory to execute the boot code, and [0018] teaches when the boot core is capable of executing application code after the startup is complete, the access control circuit prevents the boot core from accessing the boot-code memory when executing the application code. SINHA’s boot-code memory is a memory storing instructions that can be executed by the boot core (i.e. executing entity), and KALLAM’s RAM is a memory storing instructions that can be executed by the CPU (i.e. executing entity) (see KALLAM [0053]). Therefore, whether the memory storing instructions that can be executed by an executing entity is a ROM or a RAM, it would be obvious to a person having ordinary skill in the art having the teachings of SINHA in KALLAM, to incorporate SINHA’s preventing access to a region in memory in KALLAM’s memory system dynamically allocating RAM based on utilization of the transient RAM memory, which would result in KALLAM’s CPU preventing access of executable code during its runtime to a forbidden portion of KALLAM’s RAM. Therefore, the combination of KALLAM and SINHA teaches the above limitation as outlined in the rejections below.
Applicant also argues that KALLAM fails to teach enforcing a maximum size of RAM that an executable program code is authorized to access that differs in each iteration as required by claim 13 because while the maximum amount of space that executable code can access changes during runtime, the total RAM 236 remains the same and the thresholds do not change between iterations.
The Examiner respectfully disagrees. KALLAM [0053] teaches the CPU executes the powersave code directly from RAM, where when packet buffer 228 utilization is low (see FIG. 2B), the size of the packet buffer 228 may be very small, and the unused space may be filled with portable code modules 202 copied over to RAM, and when the RAM packet buffer allocation size 228 grows, the portable code modules 224 previously executed from RAM 108 will be deallocated and reallocated for packet buffer 228 use based on percentage of RAM required for packet buffers 228. [0054] teaches powersave code 220 monitors the utilization and allocation of packet buffers 228 compared to available allocable RAM 236, and when the ratio of transient RAM memory demand such as packet buffer 228 utilization to allocable RAM 236 exceeds a first threshold such as 50% of RAM utilization, RAM callable function space 224 will be incrementally reduced as one or more portable code segments are deallocated from RAM. [0055] teaches conversely, when the ratio of RAM packet buffer allocation 228 to total available allocable RAM 236 falls below a second threshold such as 40%, and the unused packet buffer RAM is available for reallocation, the portable code module segments 202 are copied from ROM 202 and written to the deallocated packet buffer region of RAM 224 (see also [0031]).
Since KALLAM teaches the size or percentage of RAM allocated for powersave code dynamically changes (see also [0048]), KALLAM teaches the limitation dynamically modifying, in an iterative process comprising two or more iterations, a maximum size of Random Access Memory (RAM) that a Memory Protection Unit (MPU) authorizes an executable program code to access.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over KALLAM (Pub No.: US 2021/0072906 A1), hereafter KALLAM, in view of SINHA (Pub. No.: US 2020/0334361 A1), hereafter SINHA.
Regarding claim 6, KALLAM teaches:
An apparatus comprising: a Memory Protection Unit (MPU) associated with a Random Access Memory (RAM) memory unit (KALLAM [0031] teaches the CPU allocating space in RAM, copying portable code module segments from the flash ROM to the RAM callable portable code module region, the powersave code thereafter executing preferably from RAM);
wherein the MPU is to enable access of an executable code during its runtime, only to an allowed portion of said RAM memory unit (KALLAM [0048] teaches dynamic allocation of executable functions between system RAM and flash ROM using a function pointer table, where transient RAM memory may include packet buffer memory (i.e. allowed portion) maintaining transmit and receive buffers, where the transient RAM memory may be used for memory allocation and deallocation such as malloc() and free());
said forbidden portion comprising all memory space that is not in said allowed portion (see KALLAM FIG. 2B & 2C powersave code 220, function pointer table 226, and portable code modules 224);
an Iterative Memory-Boundaries Configurator unit, to iteratively modify a configuration of said MPU, by modifying in each iteration the size of the allowed portion of RAM that would be available to said executable code during runtime (KALLAM [0053] teaches retrieving startup code from boot code section of the flash ROM 120, which is copied to the RAM 108, after which the CPU executes the powersave code directly from RAM, where when packet buffer 228 utilization is low (see FIG. 2B), the size of the packet buffer 228 may be very small, and the unused space may be filled with portable code modules 202 copied over to RAM, and when the RAM packet buffer allocation size 228 grows, the portable code modules 224 previously executed from RAM 108 will be deallocated and reallocated for packet buffer 228 use based on percentage of RAM required for packet buffers 228; [0054] teaches powersave code 220 monitors the utilization and allocation of packet buffers 228 compared to available allocable RAM 236, and when the ratio of transient RAM memory demand such as packet buffer 228 utilization to allocable RAM 236 exceeds a first threshold such as 50% of RAM utilization, RAM callable function space 224 will be incrementally reduced as one or more portable code segments are deallocated from RAM; [0055] teaches conversely, when the ratio of RAM packet buffer allocation 228 to total available allocable RAM 236 falls below a second threshold such as 40%, and the unused packet buffer RAM is available for reallocation, the portable code module segments 202 are copied from ROM 202 and written to the deallocated packet buffer region of RAM 224, where although the powersave code 220 is optimally a contiguous block of code, the portable code module segments copied are smaller in size, and each portable code segment has its own pointer in the function pointer table; see also [0031]).
KALLAM does not appear to explicitly teach wherein the MPU is to prevent access of said executable code during its runtime, to a forbidden portion of said RAM memory unit. 
However, SINHA teaches the limitation (SINHA [0018] teaches a boot core that accesses the boot-code memory to execute the boot code at startup of the device, where the boot core is capable of executing application code after the startup is complete, and an access control circuit that prevents the booting core from accessing the boot-code memory when executing application code; see also [0021]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KALLAM and SINHA before them, to include SINHA’s preventing access to the boot-code memory in KALLAM’s memory system dynamically allocating RAM based on utilization of the transient RAM memory. One would have been motivated to make such a combination in order to improve security by preventing the boot code from being hacked and protect proprietary information as taught by SINHA ([0003] & [0009-0010]).
Regarding claim 1, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale. 
Regarding claim 4, KALLAM in view of SINHA teaches the elements of claim 1 as outlined above. KALLAM in view of SINHA also teaches wherein said limited size of RAM memory, that would be accessible by said executable code, (i) is not defined in a source code of said particular executable code, and (ii) is not defined by said particular executable code (see KALLAM [0053-0055] as taught above in reference to claim 1, where when packet buffer utilization is low, the size of the packet buffer may be very small and the unused space may be filled with portable code modules copied over to RAM, and as incoming receive packets and outgoing transmit packets are stored in the packet buffer region, the RAM packet buffer allocation size grows as the transient RAM memory demand increases, i.e. the size of transient RAM is dependent on its demand). 
Regarding claim 5, KALLAM in view of SINHA teaches the elements of claim 1 as outlined above. KALLAM in view of SINHA also teaches:
wherein said limited size of RAM that would be accessible by said particular executable code, (i) is not defined in a source code of said particular executable code, and (ii) is not defined by said particular executable code (see KALLAM [0053-0055] as taught above in reference to claim 4), 
(iii) is set by the MPU configuration unit prior to runtime of said particular executable code (KALLAM [0053] teaches the organization of RAM 108 after initialization),
(iv) is enforced by the MPU during runtime of said particular executable code (see SINHA [0018] & [0021] as taught above in reference to claim 1, where access control circuit prevents the booting core from accessing the boot-code memory when executing application code).
The same motivation that was utilized for combining KALLAM and SINHA as set forth in claim 1 is equally applicable to claim 5. 
Regarding claim 9, KALLAM in view of SINHA teaches the elements of claim 6 as outlined above. KALLAM in view of SINHA also teaches wherein the apparatus comprises or is operatively associated with: a required RAM searcher unit, to implement a search algorithm that searches for the minimum size of RAM that is required for proper operation of said executable code, based on a plurality of iterations of running said executable code with a different limit of available RAM that is enforced by said MPU (KALLAM [0061] teaches performing iterations of allocation/deallocation of transient RAM, where the RAM size is reduced to the minimum required to support the packet buffer plus function pointer table and powersave code, thereby saving power). 
Regarding claim 11, KALLAM in view of SINHA teaches the elements of claim 9 as outlined above. KALLAM in view of SINHA also teaches wherein in each iteration of running said executable code, a the same image of said executable code is executed on a same processor and on the same RAM memory unit, wherein the size of RAM memory that is accessible by said executable code at runtime is modified at the beginning of each iteration (KALLAM [0053] teaches the CPU (i.e. same processor) executing the powersave code, and packet buffers are used for incoming receive packets and outgoing transmit packets in transient RAM memory (i.e. same RAM memory unit), where [0054-0055] teach increasing/decreasing the size of packet buffers, and [0061] teaches performing iterations of allocation/deallocation of transient RAM).
Regarding claim 12, KALLAM in view of SINHA teaches the elements of claim 9 as outlined above. KALLAM in view of SINHA also teaches wherein in each iteration, the same executable code is executed without being recompiled and without a need to edit or modify any source code of said executable code (KALLAM [0031] teaches executing portable code modules, where [0053-0055] & [0061] teach performing iterations of allocation/deallocation of transient RAM, i.e. the executed code are not recompiled or edited). 

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KALLAM in view of SINHA as applied to claims 1 and 6 above, and further in view of WEBB, JR. (Patent No.: US 4,985,825), hereafter WEBB.
Regarding claim 2, KALLAM in view of SINHA teaches the elements of claim 1 as outlined above. KALLAM in view of SINHA also teaches:
to generate a notification that said limited size of RAM is insufficient for proper execution of said particular executable code (KALLAM [0054] teaches when the ratio of transient RAM memory demand such as packet buffer 228 utilization to allocable RAM 236 exceeds a first threshold such as 50% of RAM utilization, RAM callable function space 224 will be incrementally reduced as one or more portable code segments are deallocated from RAM to increase the size of packet buffers 228, where the trigger to increase the size of packet buffers is seen as generating a notification).
KALLAM in view of SINHA does not appear to explicitly teach a fault detector to detect that a run of said particular executable code causes a memory access fault due to access to said forbidden memory region.
However, WEBB teaches the limitation (WEBB C13:L1-10 teach determining the presence of a predefined set of memory access violations, and if a violation is found to exist, a fault signal indicative of the presence of a violation is generated).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KALLAM, SINHA, and WEBB before them, to include WEBB’s fault processing in KALLAM and SINHA’s memory system dynamically allocating RAM based on utilization of the transient RAM memory. One would have been motivated to make such a combination in order to improve efficiency by avoiding substantial wastage of time invoking trap routines even for those operations which are eventually canceled prior to execution of the instruction as taught by WEBB (C23:L67-C24:L10).
Regarding claim 3, KALLAM in view of SINHA teaches the elements of claim 1 as outlined above. KALLAM in view of SINHA also teaches:
a RAM sufficiency determination unit, to determine that a particular size of RAM memory is sufficient for proper execution of said particular executable code […] (KALLAM [0051] teaches RAM allocation to transient RAM memory is increased because of increased transient RAM memory requirements such as transient RAM memory packet buffer memory, where [0054] teaches RAM callable function space 224 is incrementally reduced as one or more portable code module segments are deallocated from RAM so that code execution is not disrupted, where the deallocation may be done by waiting for any incomplete code execution from RAM to complete, thereafter, RAM previously utilized by the deallocated portable code module will be reallocated to increase the size of packet buffers 228). 
KALLAM in view of SINHA does not appear to explicitly teach a fault detector to check whether or not a run of said particular executable code causes a memory access fault due to access of said particular executable code to said forbidden memory region; to determine that a particular size of RAM memory is sufficient for proper execution of said particular executable code, based on lack of detection of memory access faults
However, KALLAM in view of SINHA and WEBB teaches a fault detector to check whether or not a run of said particular executable code causes a memory access fault due to access of said particular executable code to said forbidden memory region (WEBB C13:L1-10 teach determining the presence of a predefined set of memory access violations, and if a violation is found to exist, a fault signal indicative of the presence of a violation is generated);
to determine that a particular size of RAM memory is sufficient for proper execution of said particular executable code, based on lack of detection of memory access faults (see KALLAM [0051] & [0054] above for RAM allocation/deallocation based on requirements, where WEBB C13:L1-10 teach generating fault signal for memory access violations).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KALLAM, SINHA, and WEBB before them, to include WEBB’s fault processing in KALLAM and SINHA’s memory system dynamically allocating RAM based on utilization of the transient RAM memory. One would have been motivated to make such a combination in order to improve efficiency by avoiding substantial wastage of time invoking trap routines even for those operations which are eventually canceled prior to execution of the instruction as taught by WEBB (C23:L67-C24:L10).
Regarding claim 7, KALLAM in view of SINHA teaches the elements of claim 6 as outlined above. KALLAM in view of SINHA does not appear to explicitly teach:
a fault detector to check, in each iteration, whether or not a run of said executable code caused a memory access fault due to access of said executable code to said forbidden portion of said RAM memory unit. 
However, WEBB teaches the limitation (WEBB C13:L1-10 teach determining the presence of a predefined set of memory access violations, and if a violation is found to exist, a fault signal indicative of the presence of a violation is generated).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KALLAM, SINHA, and WEBB before them, to include WEBB’s fault processing in KALLAM and SINHA’s memory system dynamically allocating RAM based on utilization of the transient RAM memory. One would have been motivated to make such a combination in order to improve efficiency by avoiding substantial wastage of time invoking trap routines even for those operations which are eventually canceled prior to execution of the instruction as taught by WEBB (C23:L67-C24:L10).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KALLAM in view of SINHA and WEBB as applied to claim 7 above, and further in view of DICKENSON (Pub. No.: US 2006/0080520 A1), hereafter DICKENSON.
Regarding claim 8, KALLAM in view of SINHA and WEBB teaches the elements of claim 7 as outlined above. KALLAM in view of SINHA and WEBB does not appear to explicitly teach:
wherein the apparatus comprises or is operatively associated with: a Minimum Required RAM Determination Unit, to determine a minimum size of RAM that is required for proper operation of said executable code, based on output received from said fault detector indicating (i) which one or more iterations caused a memory access fault, and indicating (ii) which one or more iterations did not cause a memory access fault. 
However, KALLAM in view of SINHA, WEBB, and DICKENSON teaches the limitation (DICKENSON [0056] teach monitoring the memory for an overflow condition until a memory overflow occurs, where [0057] teaches the memory overflow is allowed to run its course to measure an extent of the memory overflow and modifying the memory allocation for the task, and [0058-0059] teach the memory manager may select or calculate a correction term for the memory allocation and implementing the adjusted memory allocation).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KALLAM, SINHA, WEBB, and DICKENSON before them, to include DICKENSON’s memory overflow management in KALLAM, SINHA, and WEBB’s memory system dynamically allocating RAM based on utilization of the transient RAM memory. One would have been motivated to make such a combination in order to improve efficiency by reducing the impact of repetitious memory overflow conditions as taught by DICKENSON ([ABST]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KALLAM in view of SINHA as applied to claim 9 above, and further in view of PARK (Pub. No.: US 2007/0294691 A1), hereafter PARK.
Regarding claim 10, KALLAM in view of SINHA teaches the elements of claim 9 as outlined above. KALLAM in view of SINHA does not appear to explicitly teach:
wherein the required RAM searcher unit implements a binary search algorithm to determine the minimum size of RAM that is required for proper operation of said executable code.
However, KALLAM in view of SINHA and PARK teaches the limitation (see KALLAM [0061] as taught above in reference to claim 9 for performing iterations of allocation/deallocation of transient RAM, where the RAM size is reduced to the minimum required to support the packet buffer plus function pointer table and powersave code (i.e. determine the minimum size of RAM that is required for proper operation), where PARK [0027] teaches the controller obtains the available memory capacity and compares with the required memory size (i.e. minimum memory capacity required) to determine whether the program may be properly executed, which is seen as a binary algorithm; see also [0007]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KALLAM, SINHA, and PARK before them, to include PARK’s comparing available memory capacity with the required memory size in KALLAM and SINHA’s memory system dynamically allocating RAM based on utilization of the transient RAM memory. One would have been motivated to make such a combination in order to determine whether the program can be correctly executed so that the program can function properly and not shut down prematurely as taught by PARK ([0009-0010]).

Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over KALLAM in view of SINHA and DICKENSON.
Regarding claim 13, KALLAM teaches:
A method comprising: (a) dynamically modifying, in an iterative process comprising two or more iterations, a maximum size of Random Access Memory (RAM) that a Memory Protection Unit (MPU) authorizes an executable program code to access (see KALLAM [0031], [0048], and [0053-0055] as taught above in reference to claim 6);
(b) in each of said iterations, running said executable program code while said MPU enforces a different maximum size of RAM that the executable program code is authorized to access (see KALLAM [0031], [0048], and [0053-0055] as taught above in reference to claim 6),
KALLAM does not appear to explicitly teach monitoring whether said executable program code attempted to access a RAM memory address that is beyond said maximum size of RAM in said iteration; (c) based on said iterations, determining a minimum size of RAM that is required for said executable program code to run without causing a memory access fault.
However, SINHA teaches monitoring whether said executable program code attempted to access a RAM memory address that is beyond said maximum size of RAM in said iteration (see SINHA [0018] & [0021] as taught above in reference to claim 6).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KALLAM and SINHA before them, to include SINHA’s preventing access to the boot-code memory in KALLAM’s memory system dynamically allocating RAM based on utilization of the transient RAM memory. One would have been motivated to make such a combination in order to improve security by preventing the boot code from being hacked and protect proprietary information as taught by SINHA ([0003] & [0009-0010]).
KALLAM in view of SINHA does not appear to explicitly teach (c) based on said iterations, determining a minimum size of RAM that is required for said executable program code to run without causing a memory access fault.
However, DICKENSON teaches the limitation (see DICKENSON [0056-0059] as taught above in reference to claim 8).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KALLAM, SINHA, and DICKENSON before them, to include DICKENSON’s memory overflow management in KALLAM and SINHA’s memory system dynamically allocating RAM based on utilization of the transient RAM memory. One would have been motivated to make such a combination in order to improve efficiency by reducing the impact of repetitious memory overflow conditions as taught by DICKENSON ([ABST]).
Regarding claim 14, KALLAM in view of SINHA and DICKENSON teaches the elements of claim 13 as outlined above. KALLAM in view of SINHA and DICKENSON also teaches:
wherein said executable program code is an executable firmware code (see KALLAM [0057]);
wherein step (b) comprises running said executable firmware code while said MPU enforces said maximum size of RAM (see KALLAM [0053-0055] as taught above in reference to claim 6);
wherein step (c) comprises determining the minimum size of RAM that is required for said executable firmware code to run without causing a memory access fault (see DICKENSON [0056-0059] as taught above in reference to claim 8).
The same motivation that was utilized for combining KALLAM, SINHA, and DICKENSON as set forth in claim 13 is equally applicable to claim 14. 
Regarding claim 15, KALLAM in view of SINHA and DICKENSON teaches the elements of claim 13 as outlined above. KALLAM in view of SINHA and DICKENSON also teaches wherein the maximum size of RAM, that the MPU enforces in each iteration of running said executable program code, is determined based on a pre-defined search algorithm (see KALLAM [0061] as taught above in reference to claim 9).
Regarding claim 17, KALLAM in view of SINHA and DICKENSON teaches the elements of claim 13 as outlined above. KALLAM in view of SINHA and DICKENSON also teaches wherein each of said iterations comprises running an image of said executable program code that is identical across all of said iterations (KALLAM [0031] teaches executing portable code modules, where [0053-0055] & [0061] teach performing iterations of allocation/deallocation of transient RAM, i.e. the executed code is the same).
Regarding claim 18, KALLAM in view of SINHA and DICKENSON teaches the elements of claim 13 as outlined above. KALLAM in view of SINHA and DICKENSON also teaches wherein each of said iterations comprises running a same single executable program code, without modifying in each iteration any memory limit that is set in a source code of said program code (see KALLAM [0031], [0053-0055], and [0061] as taught above in reference to claim 12).
Regarding claim 19, KALLAM in view of SINHA and DICKENSON teaches the elements of claim 13 as outlined above. KALLAM in view of SINHA and DICKENSON also teaches wherein each of said iterations comprises running a same single executable program code, without modifying in each iteration any memory limit that is set in a source code of said program code, and without re-compiling said source code for each of said iterations, and without creating a new image of said executable program code for each of said iterations (see KALLAM [0031], [0053-0055], and [0061] as taught above in reference to claim 12).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KALLAM in view of SINHA and DICKENSON as applied to claim 13 above, and further in view of PARK.
Regarding claim 16, KALLAM in view of SINHA and DICKENSON teaches the elements of claim 13 as outlined above. KALLAM in view of SINHA and DICKENSON does not appear to explicitly teach:
wherein the maximum size of RAM, that the MPU enforces in each iteration of running said executable program code, is determined based on a pre-defined Binary Search algorithm. 
However, KALLAM in view of SINHA, DICKENSON, and PARK teaches the limitation (see KALLAM [0061] as taught above in reference to claim 9 for performing iterations of allocation/deallocation of transient RAM, where the RAM size is reduced to the minimum required to support the packet buffer plus function pointer table and powersave code (i.e. determine the minimum size of RAM that is required for proper operation), where PARK [0027] teaches the controller obtains the available memory capacity and compares with the required memory size (i.e. minimum memory capacity required) to determine whether the program may be properly executed, which is seen as a binary algorithm; see also [0007]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KALLAM, SINHA, DICKENSON, and PARK before them, to include PARK’s comparing available memory capacity with the required memory size in KALLAM, SINHA, and DICKENSON’s memory system dynamically allocating RAM based on utilization of the transient RAM memory. One would have been motivated to make such a combination in order to determine whether the program can be correctly executed so that the program can function properly and not shut down prematurely as taught by PARK ([0009-0010]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over KALLAM in view of SINHA and DICKENSON as applied to claim 13 above, and further in view of MISHRA (Pub. No.: US 2019/0377556 A1), hereafter MISHRA.
Regarding claim 20, KALLAM in view of SINHA and DICKENSON teaches the elements of claim 13 as outlined above. KALLAM in view of SINHA and DICKENSON also teaches:
[…] to determine the minimum RAM requirements for said executable program code (see DICKENSON [0056-0059] as taught above in reference to claim 8),
without requiring said user to modify a source code of said executable program code (see KALLAM [0031], [0053-0055], and [0061] as taught above in reference to claim 12).
The same motivation that was utilized for combining KALLAM, SINHA, and DICKENSON as set forth in claim 13 is equally applicable to claim 20.
KALLAM in view of SINHA and DICKENSON does not appear to explicitly teach wherein the method is performed automatically based on a user command to an Integrated Development Environment (IDE).
However, MISHRA teaches the limitation (MISHRA [0022] teaches receiving user commands to generate and verify a software program in the IDE).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KALLAM, SINHA, DICKENSON, and MISHRA before them, to implement KALLAM, SINHA, and DICKENSON’s memory system dynamically allocating RAM based on utilization of the transient RAM memory in MISHRA’s integrated development environment. One would have been motivated to make such a combination in order to maximize programmer productivity by reducing the configuration necessary to piece together multiple development utilities.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138